U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the U.S. Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name: HCIM Trust Address of Principal Business Office: c/o Hatteras Capital Investment Management, LLC 8540 Colonnade Center Drive, Suite 401 Raleigh, North Carolina 27615 Telephone Number (including area code): 1-866-388-6292 Name and Address of Agent for Service of Process: The Corporation Trust Company 1209 Orange Street Wilmington, Delaware 19801 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of form N-8A: Yes [X] No [] SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has caused this notification of registration to be duly signed on its behalf in the city of Raleigh and the State of North Carolina on the18th day of July, 2013. HCIM Trust By: /s/ David B. Perkins David B. Perkins Sole Trustee and President Attest: /s/ R. Lance Baker R. Lance Baker Treasurer
